Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortin (US Pub App 2014/0023468).

Regarding claim 19, Fortin discloses a method of tilting a container, the method comprising: 
determining a position of the container (80, Para.78), 
transmitting a grip command to cause a lifting mechanism and a movable arm assembly to move and grip the container (Fig.15c, Para.68); 
transmitting a move command to cause the lifting mechanism and the movable arm assembly to move the container to a pre-tilt position adjacent to a container tilting arm assembly (Fig.15d, Para.68); 

transmitting a return command to cause the lifting mechanism and the movable arm assembly to move the container back to the pre-tilt position (Fig.16).

Regarding claim 20, Fortin further discloses the container tilting arm assembly is a pair of arms (46, 58, Fig.13b defining a gap, an elongated member (64) is connected to the pair of arms in a direction traverse to the pair of arms such that the elongated member contacts the container within a zone of contact of the container during tilting (Fig.15e).

Response to Arguments
Applicant’s arguments filed 10/6/2021 with respect to the 102 and 103 rejections of claims 1, 3-15 and 17-18 have been fully considered and are persuasive.  Claims allowed.
Claims 2 and 16 previously indicated allowable.
Applicant’s arguments filed 10/6/2021 with respect to the 102 of claims 19-20 have been fully considered and are not persuasive.
Regarding Applicant's argument contending that the previously made rejection does not disclose a tilt command to cause the lifting mechanism and the movable arm assembly to pivot the container against the container tilting arm assembly to tilt the container, inasmuch as Applicant had claimed this feature, it is disclosed by Fortin as 

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 1 and 8 and subsequent dependent claims.  The prior art of record does not disclose or render obvious the movable arm assembly, with the elements as claimed wherein transmiting a command (causing) to a lifting mechanism to cause a lifting mechanism to move the movable arm assembly such that the container tilting arm assembly makes contact with a container gripped by the movable arm assembly, and transmiting signal(s) (causing) to the movable arm assembly to cause it to extend in a longitudinal direction such that the container gripped by the movable arm assembly is pivoted against the container tilting arm assembly to tilt the container within the movable arm assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652